Citation Nr: 1619469	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-32 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a back condition.

2.  Entitlement to service connection for a low back disorder, to include arthritis, spondylosis, and spurring with constant pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to September 1979.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from September 1988 to August 2006 in the United States Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran testified before the undersigned Veterans Law Judge during a July 2015 video conference hearing; a transcript of the hearing is associated with the claims file.

The Veteran previously filed a claim for service connection for a back condition in July 1999.  The claim was denied in September 2000; the claim was reconsidered and denied in June 2002.  Subsequently, service personnel and treatment records were associated with the Veteran's claims file.  Under 38 C.F.R. § 3.156(c) (2015), a claim for service connection will be considered de novo if the additional service records are related to the claimed in-service event, injury, or disease.  In this case, the newly received service records are not relevant to the Veteran's claim for service connection for a back condition.  Therefore, the matter is not subject to 38 C.F.R. § 3.156(c).

Furthermore, the Board notes that it must address the question of whether new and material evidence to reopen the claim for service connection for a back condition has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing both matters as set forth on the title page.

In May 2016, new evidence was added to the record, including an VA and private treatment records, and the Veteran has not submitted a waiver of agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2015).  However, the Board finds that the additional records do not pertain to the claim decided herein.  Specifically, the additional treatment records are either duplicative of the evidence already of record, including the Veteran's lay statements concerning the onset of his symptoms, or merely reflect continued diagnoses and treatment of his low back disorder, which is redundant of the medical evidence of record at the time of the December 2013 supplemental statement of the case.  Therefore, as the newly received records provided no new information, no prejudice results to the Veteran in the Board proceeding with a decision at this time.  Id.


FINDINGS OF FACT

1.  A June 2002 rating decision denied service connection for a back condition based on findings that there was no diagnosed disability relating to an in-service injury (Veteran failed to report for an examination); although notified of the decision, the Veteran did not express an intent to appeal the decision, and new and material evidence was not added within one year of that decision.

2.  Evidence received since the final June 2002 rating decision, is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The preponderance of the competent and credible evidence of record demonstrates that the Veteran's low back disorder was neither caused nor aggravated by a period of INACDUTRA or other eligible service.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied service connection for a back condition is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

With regard to the Veteran's application to reopen his claim for service connection for a back condition, the Board is granting the full benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the underlying claim for service connection for a low back disorder, prior to initial adjudication of the Veteran's claim, a March 20012 letter fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording a VA examination.  38 U.S.C.A. § 5103A.  The Veteran's service treatment records, VA treatment records, private treatment records, and two private medical opinions, have been obtained and associated with the claims file.  The Veteran has not identified any outstanding evidence pertinent to his claim that has not been obtained.

In May 2012, the Veteran was afforded a VA examination to address the nature and etiology of his low back disorder.  Additionally, in September 2013 and November 2013, addendum opinions were obtained that also addressed the etiology of his low back disorder.  The Board finds that the examination report and the addendum opinions, when taken together, are adequate to adjudicate the Veteran's claim, because they were based upon a physical examination of the Veteran, consideration of his lay statements, and a review of the record.  Furthermore, the examination report and the addendum opinions offer clear conclusions with supporting data, and a reasoned explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  Thus, VA has met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4). 

The Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the July 2015 hearing, the VLJ noted the issue on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that may have been overlooked or was outstanding that was pertinent to his claim for service connection.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor he has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not identified any additional pertinent evidence that needs to be obtained in order to fairly adjudicate the issues before the Board, and he has not argued any error or deficiency in the accomplishment of the duty to assist that has prejudiced him in the adjudication of his appeal.  As there is no indication that additional development is necessary to assist in the adjudication of his claims, the Board finds that the duty to assist has been fulfilled.

II.  Petition to Reopen

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within that period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a back condition was originally denied in a September 2000 rating decision.  Thereafter, the RO subsequently readjudicated the Veteran's claim in a June 2002 rating decision.  At such time, the RO considered the Veteran's service treatment and personnel records, VA treatment records, and private treatment records.  The RO noted that the Veteran failed to report to a scheduled VA examination in June 2002.  As there was no evidence demonstrating a current diagnosis related to an in-service injury, the RO denied the claim.

No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As noted in the Introduction, additional service treatment and personnel records were subsequently added to the Veteran's claims file; however, as those records are not pertinent to the Veteran's claim, 38 C.F.R. § 3.156(c) is not applicable.  Accordingly, the June 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103. 

Since the June 2002 rating decision, new evidence submitted includes VA treatment records, private treatment records, a May 2012 VA examination report, September 2013 and November 2013 VA addendum opinions, a December 2011 lay statement from J.T., an October 2012 opinion from Dr. Steven Cutone, an October 2013 opinion from Dr. Mark Marin, and the Veteran's lay statement, including his July 2015 testimony.  Notably, the Veteran's VA and private treatment records, as well as his May 2012 VA examination report, show ongoing treatment for a back disorder.  The May 2012 VA examination report reflects a diagnosis of arthritis with spondylosis and spurring of the lumbar spine.  Furthermore, both the October 2012 and October 2013 private opinions indicate a possible relationship between the Veteran's in-service injury in September 1991 and his current back disorder.  This evidence is new, in that it was not previously of record at the time of the June 2002 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record, and it relates to an unestablished fact, a possible relationship between the Veteran's military service and his current back disorder.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim.  

III.  Service Connection

Service connection may only be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  The term "active military, naval, or air service," includes active duty, any period of ACDUTRA during which the veteran was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the veteran was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88(2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran claims entitlement to service connection for a low back disorder as a result of his military service.  Specifically, the Veteran alleges that he hurt his back in September 1991 while serving in the Reserves after he and a number of other servicemembers were instructed to lift a heavy platform weighing thousands of pounds and move it across the floor.  See March 2012 Statement.  He claims that his lower back began to hurt the next day, and that, over the years, his lower back pain progressively worsened.  Id.

With regard to the first element of service connection, the Board notes that the medical evidence of record, including private medical records, VA treatment records, and the May 2012 VA examination, document a currently-diagnosed low back disorder, including arthritis with spondylosis and spurring of the lumbar spine.  As a result, the Board finds that the threshold element of service connection is met.

The Board finds that the second element of service connection is also met.  Specifically, in addition to the lay statements concerning the circumstances surrounding the Veteran's in-service injury, review of the Veteran's record shows that, on September 10, 1991, the Veteran was seen at the Maine Medical Center.  He stated that he had injured his back over the weekend after lifting some heavy crates.  Upon examination, the physician noted soreness in the left lateral aspect of the Veteran's upper and lower back.  The physician also noted soreness with movement.  The Veteran was diagnosed with a low back strain, and was instructed to use muscle relaxants, heat, and firm support.  In the June 2002 rating decision, the RO noted that review of the Veteran's Leave and Earnings Statements demonstrated that he was on INACDUTRA from September 6, 1991 to September 9, 1991, for unit training.  Finally, in a December 2011 letter, J.T., a fellow reservist, reported that he, the Veteran, and about eight other reservists, were instructed to lift a heavy platform across the floor in September 1991 during their monthly Army Reserve drill.  Accordingly, the Board finds that second element of service connection, namely an in-service injury to the Veteran's back, is satisfied.

With regard to the third element of service connection, however, the Board finds that the preponderance of the competent and credible evidence of record demonstrates that the Veteran's low back disorder was neither caused nor aggravated by a period of INACDUTRA or other eligible service, including his in-service injury in September 1991.

In a July 1999 VA medical certificate, the Veteran complained of back pain and back spasm, as well as stiffness after moving around.  He stated that he originally injured his back when he was in the Army Reserves in 1991; the examiner noted that the prior injury was a muscle strain.  The Veteran also reported that a few years prior to July 1999, he had fallen off of a ladder.  He was diagnosed with paraspinal muscle spasm.

In a May 2011 VA treatment record, the Veteran complained of chronic back pain since 1998 when he fell from a ladder.

In a March 2012 statement, the Veteran reported that, after his injury in September 1991, his back would give out every four to five months.  He stated that he started to experience back spasms in 1999.  Thereafter, in 2010, he began to experience excruciating, unbearable back pain.  The Veteran stated that he felt his current low back disorder was related to his September 1991 injury.

In May 2012, the Veteran underwent a VA examination to address the nature and etiology of his low back disorder.  He was diagnosed to have arthritis with spondylosis and spurring of the lumbar spine.  The Veteran stated that he injured his back in 1991 while moving a heavy platform.  After a review of the claims file and a complete physical examination, the examiner opined that it was less likely than not that the Veteran's low back disorder was caused by or the result of his in-service injury in September 1991.  The examiner noted that there was no direct trauma to the back, just twisting or straining with weight.  The examiner also noted a May 2011 VA treatment record that indicated that the Veteran fell off of a ladder in 1998.  The examiner noted that the Veteran's degenerative changes and spondylosis cannot be caused by a lumbar strain and, instead, may be attributable to his fall from the ladder.

In an October 2012 letter, Dr. Cutone noted that the Veteran's complaints of back pain since 1991.  Dr. Cutone also noted 2011 X-ray evidence of degenerative changes.  Dr. Cutone stated that it was certainly possible that his pain and problems originate from 1991, but that there was no clear way of proving it.

In September 2013, the AOJ obtained an addendum opinion that reflected the examiner's consideration of the Veteran's 1991 private treatment records.  After reviewing the Veteran's claims file, including the 1991 private treatment records that noted a low back strain, the examiner opined that the Veteran's current low back disorder was not related to his in-service injury, a soft tissue injury, which does not produce the degenerative changes seen currently.  

In an October 2013 letter, Dr. Marin noted the Veteran's in-service injury.  He also noted the September 1991 private treatment records that indicated treatment for the Veteran's back following the in-service injury.  Dr. Marin stated that the Veteran currently suffered from back pain due to degenerative changes of his lumbar spine.  He stated that it was a chronic condition that could occur as a part of the normal aging process.  However, Dr. Marin also stated that an injury or overuse could have contributed to the degenerative changes of his spine.

In a November 2013, after reviewing the record, including the Veteran's VA and private treatment records and the positive opinions, the VA examiner reiterated the May 2012 and September 2013 opinion that the Veteran's degenerative changes were not caused by the Veteran's in-service injury and back strain.

During his July 2015 hearing, the Veteran described the circumstances of his in-service injury, his subsequent symptomatology, and the post-service treatment he received for his low back disorder.

Initially, the Board finds that the October 2012 letter from Dr. Cutone and the October 2013 letter from Dr. Marin are of limited probative value.  First, the Board notes that the opinions fail to address the relevance, if any, of the Veteran's 1998 nonservice-related fall from a ladder.  Furthermore, both opinions are speculative in their wording, indicating it is only possible that there is a nexus between the current disability and in-service injury.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  As a result, the Board finds that the private medical opinions are speculative at best, and are of no probative value.

Conversely, the Board finds that the VA opinions are the most probative evidence of record.  The VA examiners are qualified through education, training, or experience to offer medical diagnoses, statements, or opinion and the opinions reflect consideration of the Veteran's entire medical history, and are supported by clear rationale demonstrating that the Veteran's current low back disorder was less likely than not related to his September 1991 injury.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to these opinions.

The Board acknowledges the Veteran's contention that his low back disorder is related to his September 1991 injury.  However, he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation as presented here, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of causation of a low back disorder involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the etiology of his low back disorder requires a specialized understanding of the medical nature and pathology of this disorder, which the Veteran has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, the Veteran's lay statements are not considered probative.

Nor may the Veteran prevail under the presumptive provisions governing service connection for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Although such diseases include degenerative joint disease, service connection would not be warranted unless the underlying disability manifested to a compensable degree within a year of the Veteran's release from active service in September 1979, or exhibited a continuity of symptomatology since that time.  Neither situation exists here.  Moreover, while cognizant of the Veteran's subsequent Reserve service, the Board observes that the above presumption does not apply to such periods of service, including ACDUTRA or INACDUTRA.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Based on the foregoing, the Board finds that service connection for a low back disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened.

Entitlement to service connection for a low back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


